VIRGINIA:

     In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond, on Wednesday, the 15th day of
November, 1995.


City of Suffolk,                                             Appellant,

 against        Record No. 951459
                Circuit Court No. CL92000679

Mildred B. Carter,                                            Appellee.


             From the Circuit Court of the City of Suffolk


        Upon consideration of the record, the petition for appeal,

and the argument of counsel for the petitioner, the Court is of

opinion that there is error in the judgment from which this

appeal is taken.    Consequently, an appeal is awarded the

petitioner from the judgment rendered by the Circuit Court of the

City of Suffolk on May 16, 1995 in a certain civil action in

which Mildred B. Carter was plaintiff and the City of Suffolk was

defendant.

        The plaintiff recovered a verdict and judgment against the

City for personal injuries sustained when she tripped and fell on

a sidewalk alleged to have been negligently maintained by the

City.    There was a grade separation between two sidewalk sections

measuring five-eighths of an inch.

        The Court is of opinion that as a matter of law the City was

not liable in damages for the plaintiff's injuries sustained as

the result of the slight defect in the sidewalk.     City of Roanoke

v. Sutherland, 159 Va. 749, 754-55, 167 S.E. 243, 244-45 (1933).

 Accord City of Virginia Beach v. Young, Record No. 942221,
decided July 6, 1995 (city not liable for injuries sustained by

pedestrian who fell on alleged sidewalk defect consisting of one-

inch height difference between sidewalk sections).

     Accordingly, the circuit court's judgment is reversed and

annulled, and final judgment is entered for the petitioner.

     This order shall be certified to the said circuit court and

shall be printed in the Virginia Reports.

                         A Copy,
                              Teste:


                                        David B. Beach,
                                           Clerk




                              - 2 -